  Case 16-27657      Doc 63   Filed 03/13/20 Entered 03/16/20 11:58:19            Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:    16-27657
Kathy S Grogan                              )
                                            )               Chapter: 13
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )               Joliet
              Debtor(s)                     )

             ORDER ON MOTION TO VACATE PAYROLL CONTROL ORDER

       Upon Motion of the Debtor, no responsive pleading having been filed or objection within the
time required, IT HEREBY ORDERED:

  1. The Debtor's Motion to Vacate the Payroll Order entered on, September 1, 2016. [doc. 11], is
granted.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: March 13, 2020                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
